MEMORANDUM **
José Martinez-Guevara appeals the sentence imposed upon revocation of his supervised release. He contends that the district court’s judicial fact findings in support of the revocation sentence were unconstitutional under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
In United States v. Huerta-Pimental we upheld the constitutionality of the supervised release scheme set forth in 18 U.S.C. § 3583. United States v. HuertaPimental, 445 F.3d 1220, 1221 (9th Cir.), cert. denied, — U.S.-, 127 S.Ct. 545, 166 L.Ed.2d 403 (2006). Martinez-Guevara contends that HueHa-Pimental was undercut by Cunningham v. California, 549 U.S. 270, 127 S.Ct. 856, 166 L.Ed.2d 856 (2007) (invalidating California’s determinate sentencing law), and no longer is good law. This contention is foreclosed by United, States v. Santana, 526 F.3d 1257, 1262 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.